Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/03/2019 is being considered by the examiner.
Drawings
The drawing submitted on 03/23/2018 is being considered by the examiner.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/27/2022 has been entered.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-2, 9-12, and 15, are rejected under 35 U.S.C. 103 as being unpatentable over Jogovanovic (US 2017/0090864 A1) in view of Hsu et al.(US 2019/0027139 A1).

Regarding Claims 1 and 11, Jo, teach: Voice activation circuitry of a gateway(Fig.1, anyone of the devices 104-108 function as AP device or group owner), configured to: receive audio data, wherein the gateway is connected to a plurality of devices (devices 104-110) the gateway to provide a connection between the Internet  (internet) and a set of local devices (devices 104-108), the plurality of devices(devices 104-110),the plurality of devices comprises the set of local devices(devices 104-108) ([0018] In some embodiments, the LAN may be a Wi-Fi network. The AP device 102 may further provide access for LAN-connected devices to a wide-area network such as the Internet. The AP device 102 may be a router, modem, Ethernet hub or switch, hotspot dongle, server, or any other suitable device that allows network-enabled devices to connect to a communication network. [0021] As shown by example in FIG. 1A, three user devices 104, 106, 108 are within an audible range 56 of the acoustic signal that is a user 50 speaking the wakeword 52 and inquiry 54; these three user devices 104-108 detect the wakeword 52 and must mediate their response. [0022] Each user device 104-108 then sends its respective quality value 114-118 to the AP device 102 to be delivered to the other user devices 104-108, as indicated by the arrows between the AP device 102 and the user devices 104-108. [0048] For example, the Wi-Fi Direct network may be configured so that one of the user devices 604-610 is configured as the "Group Owner," which is the only device capable of multicasting data packets. This device may function as the AP device 602 of FIG. 5, as described above.); recognize a key phrase based on the audio data; and in response to recognizing the key phrase, store the audio data in memory located in the gateway ([0016] Each device in the audible range of the acoustic signal may record an audio input of the acoustic signal and determine that the audio input includes the wakeword. The device then prepares and attempts to transmit a data packet acknowledging the wakeword to the other devices across a communication network. [0027] The memory 210 may additionally store a signal processing module 214 that provides computer program instructions for use by the central processor 202 in analyzing a recorded and/or converted audio input. The memory 210 may additionally store a speech recognition module 216 that provides computer program instructions for use by the central processor 202 in identifying that an audio input contains speech, and/or contains particular words or phrases, such as the wakeword.); select a device in the plurality of devices that is able to process the audio data and provide the stored audio data to the selected device in the plurality of devices for speech processing ([0018] The AP device 102 may be a router, modem, ethernet hub or switch, hotspot dongle, server, or any other suitable device that allows network-enabled devices to connect to a communication network. [0019] The user devices 104-110 are configured to connect to the LAN provided by the AP device 102, and may communicate with each other by sending data to the AP device 102 over the LAN for delivery to a particular device or set of devices. [0022] Each user device 104-108 then sends its respective quality value 114-118 to the AP device 102 to be delivered to the other user devices 104-108, as indicated by the arrows between the AP device 102 and the user devices 104-108. In one example, each user device 104-108 may additionally transmit an instruction to the AP device 102 that the transmitted data should be multicasted to all or a subset of the devices on the network. Additionally, or alternatively, the transmitted data may include an indicator that the data belongs to a certain class of data, such as “response mediation,” which may instruct the AP device 102 to only send the data to certain other devices on the network, such as only voice-controlled devices or only devices that also send “response mediation” data to the AP device 102. The AP device 102 sends each quality value (e.g., the first quality value 114) at least to the user devices that are participating in the mediation and did not generate the quality value (e.g., user devices 106, 108).).
Jo do not explicitly teach: wherein the gateway is connected to the Internet via a wired connection; determine that the gateway is unable to process the audio data; responsive to the determination that the gateway is unable to fully process the audio data, select a device in the plurality of devices that is able to process the audio data.
However, it is very well-known in the art of speech recognition and mediation system, such as Hsu et al. teach: wherein the gateway (digital voice assistant module 11 ) is connected to the Internet (AP 14) via a wired connection ([0003] The conventional digital voice assistant operation system 1 is in communication with a voice recognition module 10 through network connection. The voice recognition module 10 is installed in a server of the internet. As shown in FIG. 1, the conventional digital voice assistant operation system 1 comprises a first digital voice assistant module 11, a second digital voice assistant module 12, an electronic device 13 and an access point (AP) 14. The first digital voice assistant module 11 is in communication with the access point 14 in a wired transmission manner or a wireless transmission manner. The access point 14 is in communication with a voice recognition module 10 through network connection. [0004] Please refer to FIG. 1 again. The first digital voice assistant module 11 comprises a first network transmission module 111, a first control unit 112, a first microphone 113 and a first voice recognition unit 114. The first network transmission module 111 is in communication with the access point 14 in a wired transmission manner…); determine that the gateway is unable to process the audio data; responsive to the determination that the gateway is unable to fully process the audio data, select a device in the plurality of devices that is able to process the audio data ([0005] Consequently, the first digital voice assistant module 11 is wakened up from the hibernation mode, and the first digital voice assistant module 11 is enabled. Then, the user W says a voice command C2 “Turn on air conditioner” to the first digital voice assistant module 11. Consequently, the first microphone 113 receives the voice command C2, and the first voice recognition unit 114 recognizes the voice command C2 “Turn on air conditioner”. Since the first voice recognition unit 114 cannot search the corresponding default command, the first voice recognition unit 114 is unable to recognize the voice command C2. Since the voice command C2 is not recognized by the first voice recognition unit 114, the voice command C2 is outputted and transmitted from the first control unit 112 to the voice recognition module 10 through the access point 14. ).
Therefore, it would have been obvious to one of ordinary skilled in the art before the effective filling date of the invention was made for Jo to include the teaching of Hsu et al. above in order to recognize the voice command and to perform the action associated with the voice command ([0006]).

Regarding Claims 2 and 12, Jo teaches: The voice activation circuitry of claim 1, wherein the voice activation circuitry comprises distribution circuitry (network interface module 206) configured to: select the device to which to transmit the audio data based on a media offload management policy (response priority using quality values); package the audio data based on the selected device; and transmit the packaged audio data to the selected device by way of a network connection (See rejection of claim 1 and [0016] In another implementation, response priority is determined according to the fastest acknowledgment of the wakeword from among the detecting devices. Each device in the audible range of the acoustic signal may record an audio input of the acoustic signal and determine that the audio input includes the wakeword. The device then prepares and attempts to transmit a data packet acknowledging the wakeword to the other devices across a communication network. [0018] FIGS. 1A and 1B illustrate systems 100, 150 that implement the "quality" mediation technique. Referring to FIG. 1A, the system 100 includes an access point (AP) device 102 that facilitates access by a plurality of user devices 104, 106, 108, 110 to a communication network. The AP device 102 may be a router, modem, ethernet hub or switch, hotspot dongle, server, or any other suitable device that allows network-enabled devices to connect to a communication network. [0019] The user devices 104-110 are voice-controlled devices that respond to the same wakeword and are configured to determine response priority using quality values of their recorded signals. The user devices 104-110 are configured to connect to the LAN provided by the AP device 102, and may communicate with each other by sending data to the AP device 102 over the LAN for delivery to a particular device or set of devices. The transmitted data may be raw data or formatted data, and may be transmitted via bit streaming, packet-switching, or another suitable technique that is supported by the LAN protocol(s). [0029] The network interface module 206 may provide the computing device 200 with connectivity to one or more networks 250, such as a LAN or a wide-area network. The network interface module 206 may additionally or alternatively enable peer-to-peer connectivity directly to other devices, such as via Bluetooth or Wi-Fi Direct. The central processor 202 may send instructions and information to, and receive instructions and information from, remote computing devices that also communicate via the network 250.).

Regarding Claims 9 and 15, Jo teaches: The voice activation circuitry of claim 1, wherein: the gateway includes a speech service client (anyone of the devices 104-108); and the voice activation circuitry is configured to store the audio data in a buffer (memory) that is read by the speech service client to construct a speech query (inquiry following the wakeword) for a cloud  based speech service(See rejection of claim 1 and [0014] In one implementation, a device's response priority is a binary determination--either the device has priority (or "right-of-way") to respond to the wakeword, and transitions to the responsive state in which the device further processes a command or inquiry following the wakeword in the acoustic signal; For example, the devices may recognize a command to play music on two or more of the devices. [0016] Each device in the audible range of the acoustic signal may record an audio input of the acoustic signal and determine that the audio input includes the wakeword. The device then prepares and attempts to transmit a data packet acknowledging the wakeword to the other devices across a communication network. [0020] The user devices 104-110 are configured to wait in the passive listening state, receive an acoustic signal, convert the acoustic signal to an audio input readable by the user device 104-110, and detect a wakeword 52 in the audio input; The mediation process begins at this point, where current voice-controlled devices would transition from the passive listening state to the responsive state and begin processing the command or inquiry 54 that follows the wakeword 52. The user devices 104-110 are configured to analyze the signal embodied in the audio input to determine its quality and produce a quality value that generally quantifies the clarity and/or amplitude of the recorded acoustic signal. [0027] The memory 210 may additionally store a speech recognition module 216 that provides computer program instructions for use by the central processor 202 in identifying that an audio input contains speech, and/or contains particular words or phrases, such as the wakeword. The memory 210 may store one or more language models for the wakeword, and the speech recognition module 216 may configure the central processor 202 to compare the audio input to the stored language model to identify the wakeword in the audio input. [0040] In other embodiments, once the computing device 200 assumes response priority, it may then continue capturing and converting the acoustic signal. The computing device 200 may facilitate this by providing an audio or visual indicator to the user, signifying the computing device 200 is ready to receive the inquiry 54. Once the audio input containing the inquiry 54 is obtained, the computing device 200 may send the audio input to a speech recognition server 500 in communication with the computing device 200 over the network 250.); and notify (transmit) the speech service client when audio data is stored in the buffer ([0016] Each device in the audible range of the acoustic signal may record an audio input of the acoustic signal and determine that the audio input includes the wakeword. The device then prepares and attempts to transmit a data packet acknowledging the wakeword to the other devices across a communication network. [0019] The user devices 104-110 are configured to connect to the LAN provided by the AP device 102, and may communicate with each other by sending data to the AP device 102 over the LAN for delivery to a particular device or set of devices.).

Regarding Claim 10, Jo teaches: The voice activation circuitry of claim 1, the plurality of devices including at least one remote device (See rejection of claim 14, Fig.1A and [0029] The central processor 202 may send instructions and information to, and receive instructions and information from, remote computing devices that also communicate via the network 250.).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 3-8, 13-14, and 16-21,  are rejected under 35 U.S.C. 103 as being unpatentable over Jogovanovic, herein referred as “Jo” in view of Hsu et al., further in view of  Peitzer et al.(US 2015/0230195 A1) .

Regarding Claims 3, 13, and 16, Jo, in view of Hsu teach: The voice activation circuitry of claim 2, further comprising classification circuitry configured to: determine one or more types of speech processing capabilities (quality values) for the plurality of devices in a network that includes a gateway, the gateway including a limited set of speech processing capabilities as compared to other devices in the plurality of devices (see rejection of claim 1).
Jo in view of Hsu do not teach: assign, for each type of speech processing, a prioritized sequence of devices having capability for the type of speech processing; and store the prioritized sequences of devices for each type of speech processing as the media offload management policy.
Peitzer et al. teach: assign, for each type of speech processing, a prioritized sequence of devices having capability for the type of speech processing; and store the prioritized sequences of devices for each type of speech processing as the media offload management policy ([0011] The method also can include generating, by the processor, a voice and data priority indicator that indicates the class of device, the first capability indicator, the second capability indicator, and the priority indicator. The voice and data priority indicator can be saved at a memory associated with the communication device. The communication device can generate a registration message that can include the voice and data indicator when registering with a communications network.  [0013] In some embodiments, the class of device can include an indicator that indicates that the communication device is a mobile device or a stationary device. [0032] The voice and data priority indicator can be received by a network or network device and used to configure the network or network device for communications in accordance with the voice and data priority indicator. [0046] The voice and data priority indicator 110 can indicate, for a particular device or devices, a priority to be assigned to data communications, voice communications, other communications, combinations thereof, or the like. [0074] In some embodiments, the communication manager 120 can be configured to maintain a table, database, or other data structure that can define a network tuning profile. [0076] As shown in FIG. 4, a row 402 of the table 400 can correspond to one iteration of the voice and data priority indicator 110. In the row 402, the voice and data priority indicator 110 can be 1,1,1,1, which can indicate that the device that transmitted the voice and data priority indicator 110 is voice capable, data capable, stationary, and that data is to be prioritized. [0078] Similarly, a row 404 of the table 400 can correspond to a second iteration of the voice and data priority indicator 110. In the row 404, the voice and data priority indicator 110 can be 1,1,1,0, which can indicate that the device that transmitted the voice and data priority indicator 110 is voice capable, data capable, stationary, and that voice is to be prioritized.).
Therefore, it would have been obvious to one of ordinary skilled in the art before the effective filling date of the invention was made for Jo in view of Hsu et al. to include the teaching of Peitzer et al. above in order to indicate, for a particular device or devices, a priority to be assigned to data communications, voice communications, other communications, combinations thereof, or the like.

Regarding Claims 4, 14, and 17, Jo teaches: The voice activation circuitry of claim 3, wherein the classification circuitry configured to: receive communications from the plurality of devices that include speech capabilities for corresponding devices; and assign the prioritized sequence of devices based on the communications (see rejection of claim 3).

Regarding Claims 5 and 18: The voice activation circuitry of claim 3, wherein one type of speech processing capability comprises a processor class for the device (See Peitzer et al. [0013] In some embodiments, the class of device can include an indicator that indicates that the communication device is a mobile device or a stationary device. Note: it is inherent for processor to be classed according to device type, i.e. for mobile device processor and stationary device processor. [0096] The memory 704 communicates with the processing unit 702 via the system bus 712. In some embodiments, the memory 704 is operatively connected to a memory controller (not shown) that enables communication with the processing unit 702 via the system bus 712. The memory 704 includes an operating system 714 and one or more program modules 716. The operating system 714 can include, but is not limited to, members of the WINDOWS, WINDOWS CE, and/or WINDOWS MOBILE families of operating systems from MICROSOFT CORPORATION, the LINUX family of operating systems, the SYMBIAN family of operating systems from SYMBIAN LIMITED, the BREW family of operating systems from QUALCOMM CORPORATION, the MAC OS, iOS, and/or LEOPARD families of operating systems from APPLE CORPORATION, the FREEBSD family of operating systems, the SOLARIS family of operating systems from ORACLE CORPORATION, other operating systems, and the like.).

Regarding Claims 6 and 19, Jo teaches: The voice activation circuitry of claim 3, wherein one type of speech processing capability comprises a hardware accelerator (LAN provided by the AP device 602) present in the device ([0044] FIGS. 5 and 6 illustrate systems 600, 650 that implement the "speed" mediation technique. Referring to FIG. 5, the system 600 includes an access point (AP) device 602 that facilitates access by a plurality of user devices 604, 606, 608, 610 to a communication network. The configurations of the AP device 602 and user devices 604-610 are described above with respect to FIG. 1A. In particular with respect to the mediation technique of the system 600, the LAN provided by the AP device 602 may be a Wi-Fi network or another type of network that provides a communication channel that applies a collision avoidance protocol to traffic on the channel. A Wi-Fi network is used in the description below. Wi-Fi networks manage traffic using the carrier sense multiple access with collision avoidance (CSMA/CA) protocol. CSMA/CA protocol requires all devices on the network to transmit data packets over the channel only when the channel is idle.).

Regarding Claims 7 and 20, Jo teaches: The voice activation circuitry of claim 3, wherein one type of speech processing capability comprises a link speed between the gateway and the device ([0016] In another implementation, response priority is determined according to the fastest acknowledgment of the wakeword from among the detecting devices. The device then prepares and attempts to transmit a data packet acknowledging the wakeword to the other devices across a communication network. [0017] In other implementations the "quality" and "speed" mediation techniques may be combined to improve accuracy or speed of the mediation. [0018] FIGS. 1A and 1B illustrate systems 100, 150 that implement the "quality" mediation technique. Referring to FIG. 1A, the system 100 includes an access point (AP) device 102 that facilitates access by a plurality of user devices 104, 106, 108, 110 to a communication network. The AP device 102 may be a router, modem, ethernet hub or switch, hotspot dongle, server, or any other suitable device that allows network-enabled devices to connect to a communication network. The AP device 102 facilitates a wired or wireless local area network (LAN) that uses any suitable communication protocol or suite of protocols. In some embodiments, the LAN may be a Wi-Fi network. The AP device 102 may further provide access for LAN-connected devices to a wide-area network such as the Internet. [0037] The wait time and/or the incremental amount to increase the wait time for each device may be based on an expected packet transmission time, which may be a known number based on the type and/or bandwidth of the communication network, how many devices are using the communication network, distance of the transmitting and receiving devices from the AP device or from each other, interference and other noise on the transmission frequency, packet size, and other factors. For example, the incremental amount may be equal to a maximum packet transmission time, which on a 100 Mbps LAN is about 120 microseconds for a 1.5 kilobyte packet. Alternatively, the expected packet transmission time may be determined by measuring the transmission speed of the system, e.g., by transmitting echo request packets at intervals.).

Regarding Claims 8 and 21, Jo teaches: The voice activation circuitry of claim 3, wherein one type of speech processing capability comprises available compute resources of the device ([0022] Additionally or alternatively, the transmitted data may include an indicator that the data belongs to a certain class of data, such as "response mediation," which may instruct the AP device 102 to only send the data to certain other devices on the network, such as only voice-controlled devices or only devices that also send "response mediation" data to the AP device 102. The AP device 102 sends each quality value (e.g., the first quality value 114) at least to the user devices that are participating in the mediation and did not generate the quality value (e.g., user devices 106, 108).  ).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The prior art of record Thomson et al.(US 2020/0243094 A1) teach: In response to the system  being unable to transcribe audio with accuracy above a threshold, the user device may connect to an external transcription service that supports the spoken language. The user device may provide the audio to the external transcription service and obtain the transcriptions from the external transcription service.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMAD K ISLAM whose telephone number is (571)270-5878.  The examiner can normally be reached on Monday -Friday, EST (IFP).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhavesh Mehta can be reached on 571-272-7453.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MOHAMMAD K ISLAM/Primary Examiner, Art Unit 2656